Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morand 2014/0345042. Morand discloses: An infant bathing system (10) comprising a receptacle (13) adapted to receive and retain an infant (as disclosed in paragraph 31); wherein the receptacle comprises a plurality of apertures (31) to permit the flow of water into and out of the receptacle (as disclosed in paragraph 37).
Regarding claims 14-16, Morand discloses the receptacle is at least partially formed of a flexible material (as disclosed in paragraphs 7 and 40), including a rigid rim (20) provided about a mouth (22) of the receptacle (13) with an integrated head rest (34 as disclosed in paragraph 39).
Claims 1-3, 5 and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gomes et al. 2018/0344097. Gomes discloses: An infant bathing system (10) comprising a receptacle (14) adapted to receive and retain an infant (as disclosed in paragraph 7); wherein the receptacle comprises a plurality of apertures (as is the mesh fabric material 17 disclosed on paragraphs 13 and 30) to permit the flow of water into and out of the receptacle (mesh 17 will inherently allow flow in both directions especially when used in a bathtub 70 as shown in figure 7 wherein flow through the mesh will occur according to a user’s allowing the water level to reach the mesh 17 for bathing purposes).
Regarding claims 2 and 3, Gomes discloses: one or more handle supports 24, 26 extending laterally of the receptacle at a position above a base of the receptacle, to permit the receptacle to be suspended over a fluid reservoir (62, 64 or 72 as shown in figures 5, 6 and 8).
Regarding claim 5, Gomes discloses a non-slip material on a contact face of the support at 34 as disclosed in paragraph 34.
Regarding claims 14-16, Gomes discloses the receptacle is at least partially formed of a flexible material (50 as disclosed in paragraphs 13, 15 and 36), including a rigid rim (12) provided about a mouth (38) of the receptacle (14) with an integrated head rest (46 as disclosed in paragraph 36).
Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Whittaker GB 2549518. Whittaker discloses: An infant bathing system (as shown in the figures) comprising a receptacle (1) adapted to receive and retain an infant (as disclosed on page 1, lines 1-3); wherein the receptacle comprises a plurality of apertures (8) to permit the flow of water into and out of the receptacle (as disclosed on page 2, lines 1-5).
Regarding claim 15, Whittaker discloses a rigid rim (6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gomes et al. 2018/0344097 in view of Ross et al. 5,092,001. Gomes discloses: An infant bathing system (10) comprising a receptacle (14) including one or more handle supports 24, 26 extending laterally of the receptacle to permit the receptacle to be suspended over a fluid reservoir (62, 64 or 72 as shown in figures 5, 6 and 8):
substantially as claimed but does not disclose the one or more supports are retractably extendable relative to the receptacle. However, Ross teaches another infant bathing system (11) with a receptacle (12) including one or more handle supports (24, 26) extending laterally of the receptacle to permit the receptacle to be suspended over a fluid reservoir (as shown in figure 2) having the supports 24, 26 be retractable as taught on column 3, line 66 to column 4, line 20, for the purpose of adjusting the supports to the width of a bathtub. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the bathing system of Gomes with extendable and retractable handles and supports as, for example, taught by Ross in order to adjust the supports to the width of a bathtub.
Claim 2-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Whittaker GB 2549518 in view of Bao CN 204033205. Whittaker discloses: An infant bathing system comprising a basket type receptacle (1):
substantially as claimed but does not disclose a collapsible receptacle as called for in claim 6, or retractably extendable supports as called for in claims 2-4. 
However, in regard to claim 6, Bao teaches another infant bathing system as taught on the last sentence of the Abstract which is also a basket type receptacle (10) having the receptacle be collapsible as taught in paragraph 16 for the purpose of adjusting the depth and size of the receptacle for different sizes of users. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the receptacle of Whittaker with a collapsible receptacle as, for example, taught by Bao in order to adjust the depth and size of the receptacle for different sizes of infants or children.
However, in regard to claims 2-4, Bao teaches another infant bathing system as taught on the last sentence of the Abstract which is also a basket type receptacle (10) having one or more supports (20) extending laterally of the receptacle (at 22 as seen in figure 2) at a position above a base of the receptacle (supports 20 are attached at 30 above base 11), to permit the receptacle to be suspended over a fluid reservoir (when 22 are extended sideways, the receptacle is capable of being placed in the edges of a sink or basing as claimed.).
Regarding claim 5, Whittaker discloses a non-slip material on a contact face of the receptacle support as disclosed on page 2, lines 7-8.
Regarding claims 7-10: Bao teaches collapsing a base 11 and sidewall 12 which is collapsed in stages or can be partially collapsed as taught in paragraph 33 wherein 12 is a series of collapsing ribs as seen in comparing figures 1-3 to 4 and 5; or 6 to 7.
Regarding claim 11: Whittaker discloses two row arrays of apertures 8 in the sidewall wherein it would have been obvious to have the arrays extend in the individual ribs taught in Bao.
Regarding claim 13: Bao teaches an abutment on an interior surface of the base at 112 or 113 for the purpose of providing a thermometer for temperature readings or sealing the drain.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Whittaker GB 2549518 in view of Bao CN 204033205 as applied to claim 8 above and further in view of Morand 2014/0345042. Whittaker discloses: An infant bathing system comprising a basket type receptacle (1) including a plurality of apertures (8) in the sidewall:
substantially as claimed but does not disclose a plurality of apertures in the base. However, Morand teaches another infant bathing system with a receptacle 13 having apertures along the sides and a plurality of apertures in the base at 31 as show in figures 1-4 for the purpose of increasing drainage from the base. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the receptacle of Whittaker with a plurality of apertures in the base as, for example, taught by Morand in order to increase drainage from the base.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yeung teaches another collapsible infant bathing system. Smith and Daley teach related infant bathing systems with a plurality of drainage apertures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754